F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      July 23, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 M A RSH A LL A . TILLM A N ,

               Plaintiff-Appellant,                     No. 07-3103
          v.                                         District of Kansas
 JO SEPH D . JO H N SO N ,                      (D.C. No. 06-CV-3285-SAC)

               Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before BR ISC OE, EBEL, and M cCO NNELL, Circuit Judges.


      M arshall A. Tillman, a state prisoner proceeding pro se, appeals the

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim upon

which relief may be granted. See 28 U.S.C. § 1915(e)(2)(b)(ii). W e affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Cir. R. 32.1.
      “To state a claim under section 1983, a plaintiff must allege the violation of

a right secured by the Constitution and laws of the United States, and must show

that the alleged deprivation was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988); Northington v. Jackson, 973 F.2d

1518, 1523 (10th Cir. 1992). Because M r. Tillman is proceeding pro se this

Court accords a liberal construction to his claim. See Haines v. Kerner, 404 U.S.

519, 520 (1972) (per curiam).

      M r. Tillman names his former criminal defense attorney M r. Johnson as the

sole defendant in this action. M r. Tillman accuses M r. Johnson of violating his

right to a speedy trial, lying to him about various aspects of the proceedings, and

providing ineffective assistance.

      The purpose of 42 U.S.C. § 1983 is “to protect the people from

unconstitutional action under color of state law, ‘whether that action be executive,

legislative, or judicial.’” M itchum v. Foster, 407 U.S. 225, 242 (1972) (citing Ex

Parte Virginia, 100 U.S. 339, 346 (1879)). Private actors do not fall under this

umbrella. Because counsel for a defendant is acting in the interest of his

client— rather than the state— “[t]he conduct of an attorney acting in his

professional capacity while representing his client does not constitute action

under color of state law for the purposes of § 1983.” Beedle v. Wilson, 422 F.3d

1059, 1073 (10th Cir. 2005) (internal quotation marks omitted). W e therefore




                                         -2-
agree with the district court that M r. Tillman has filed a claim which fails to state

a claim upon which relief may be granted.

      The judgment of the U nited States District Court for the D istrict of K ansas

is AFFIRM ED.

                                                Entered for the Court,

                                                M ichael W . M cConnell
                                                Circuit Judge




                                          -3-